United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
               UNITED STATES COURT OF APPEALS                April 13, 2007
                    FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk


                          No. 06-60471
                        Summary Calendar


                        LUTHER WILLIAMS,

                                                 Plaintiff-Appellant,

                              VERSUS


   UNITED STATES OF AMERICA VETERANS ADMINISTRATION,

                                               Defendant-Appellee.




           Appeal from the United States District Court
             for the Southern District of Mississippi

                          (3:05-CV-499)

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Luther Williams appeals the district court’s


     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
order dismissing his claims against the United States of America

Veterans Administration (hereinafter “V.A.”) . In 2005, Williams

brought the present suit against the V.A. alleging the V.A. violated

his constitutional rights by foreclosing and taking possession of his

residence after he defaulted on a home-loan. Because the district

court found these arguments were raised or reasonably could have

been raised in a prior proceeding, it dismissed on res judicata

grounds. We affirm.

     In 2000, the V.A. brought an action in federal court against

Williams to take possession of his residence based on his default of

a V.A. loan. The loan was secured by his residence located at 5222

Nantucket Drive, Hinds County, Mississippi. Williams counter-

claimed, alleging fraud. The district court dismissed Williams’ fraud

claim and awarded the V.A. possession of the property.

     In 2005 Williams filed this suit alleging damages related to the

foreclosure and seeking ownership of the property. Based on our de

novo review, we affirm.

     Res judicata is appropriate when: (1) the parties are identical

in the two actions; (2) the prior judgment was rendered by a court
                                 2
of competent jurisdiction; (3) the prior judgment is a final judgment

on the merits; and (4) the same claim or cause of action is involved

in both cases. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559

(5th Cir. 2004). The doctrine bars the subsequent litigation of claims

that have been litigated or should have been raised in an earlier suit.

Id.

      Clearly, the first three requirements are met here. Further,

although Williams cites the correct standard in his briefing before

this court, he does not convince us that the present suit involves

claims different than the prior suit. In fact, the issues raised by

Williams involve the same “nucleus of operative facts,” as the prior

suit. Eubanks v. F.D.I.C., 977 F.2d 166, 171 (5th Cir. 1992). These

issues either were raised, or should have been raised in the prior suit

concerning the foreclosure. Thus, Williams’ suit was properly

dismissed under the doctrine of res judicata.

AFFIRMED.




                                  3